Citation Nr: 0024498	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-09 990	)	DATE
	)
	)                  

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from February 
1945 to January 1946.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the claim of service connection for the 
cause of death was first denied in January 1992.  This 
decision was not appealed and it became final.  The appellant 
submitted another claim for service connection of the cause 
of death in August 1996.  The RO appeared to adjudicate the 
issue without first determining whether new and material 
evidence had been presented to reopen the claim.  

In accordance with the United States Court of Appeals for 
Veteran's Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for the cause of death 
which was denied in January 1992.  

In August 1996 the RO received a statement from Ms. NA, who 
is apparently the daughter of the veteran and the appellant.  
The statement appeared to be made on the appellant's behalf; 
however, it is not entirely clear as to whether she was 
attempting to claim any benefits for herself.  

In light of the above, the Board advises the RO to send a 
notice to NA requesting that she clarify whether she is 
attempting to obtain any VA benefits, and if so, what kind of 
benefits.  The RO should also notify NA as to the type of VA 
benefits, if any, she may be entitled to.  

It also appears that RO has not adjudicated the issue of 
entitlement to death pension benefits.  A claim for 
dependency and indemnity compensation is considered to be a 
claim for death pension benefits.  See 38 C.F.R. § 3.152 
(b)(1) (1999).  As this issue has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  In January 1992 the RO denied the appellant's claim of 
service connection for the cause of death.  This decision 
became final.  

2.  The evidence submitted since the January 1992 RO 
determination bears directly and substantially upon the issue 
at hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  

3.  The claim for entitlement to service connection for the 
cause of death is supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

4.  All available relevant evidence necessary for an 
equitable disposition of the appellant's service connection 
claim has been obtained by the RO.  

5.  The probative evidence of record does not show that the 
cause of the veteran's death is related to military service.  

6.  Pulmonary tuberculosis (PTB) was not disabling to a 
compensable degree during the first post service year.  


CONCLUSIONS OF LAW

1.  Evidence received since the final January 1992 
determination wherein the RO denied the claim of entitlement 
to service connection for the cause of death is new and 
material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for the 
cause of death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1310, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.309(a), 3.310, 
3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the January 1992 
decision wherein the RO denied entitlement to service 
connection for the cause of death is reported in pertinent 
part below.

The veteran's death certificate shows that he died in 
December 1991.  The cause of death was indicated as being 
PTB, "minimal."  Cor pulmonale was also listed as a 
condition that contributed to death.  

Service medical records document no references to PTB or cor 
pulmonale.  They primarily document treatment of contact 
dermatitis, a shell fragment wound to the left foot, and 
pyoderma.  In the veteran's Affidavit for Philippine Army 
Personnel, no reference to PTB or cor pulmonale was 
documented.  

The veteran's January 1946 separation examination indicated 
that the veteran's lungs were normal, and no reference to PTB 
or cor pulmonale was documented.  

In March 1967 the veteran submitted an application for 
compensation, claiming service connection for dermatitis, 
pyoderma, and a wound to the left instep.  No reference to 
PTB or cor pulmonale was documented.  

VA examination in May 1967 revealed diminished breath sounds 
in both lung fields.  A chest x-ray revealed bilateral, 
minimal PTB, roentgenologically active, especially the 
infiltrations in the left upper lobe.  It also revealed 
incidental confluent pneumonitis in the left, lower lung 
field.  The pertinent diagnoses were minimal, bilateral, and 
active PTB, "IV," and pneumonitis in the left lower lung 
field.  

In July 1982 a VA examination was conducted.  Chest x-rays 
revealed pulmonary infiltrations with suspicious cavitations 
of an undetermined etiology.  No specific diagnosis was 
documented.  

It does not appear that the veteran's respiratory system was 
evaluated during the February 1988 VA examination.  

As was stated above, the veteran's death certificate 
documents that he passed away in December 1991 due to minimal 
PTB and cor pulmonale.  It was noted that he was attended by 
N.G.M., a public health officer.  

In December 1991 the appellant submitted her first claim for 
service connection of the cause of death.  The RO denied this 
claim in January 1992, and it was not appealed.  

In November 1996 the RO received a medical certificate from 
Dr. V.N. Sta. M (Dr. Sta. M.).  Dr. Sta. M. certified that he 
had treated the veteran off and on from 1948 to 1980 for 
bilateral PTB, repeated ulceration of a left lower extremity 
wound, and heart disease.  He indicated that treatment was 
implemented but that the condition remained unstable.  He did 
not specify which condition or conditions remained unstable.  

In a Memorandum for File VA noted that it had interviewed Dr. 
Sta. M. and found that he was a regular contributor of 
medical statements in support of VA claimants.  VA noted that 
these statements usually would identify medical contributions 
and show the period that treatment was rendered, often 40 to 
50 years prior.  

VA indicated that it had made numerous requests for Dr. Sta. 
M.'s clinical and/or treatment files contemporaneous to the 
periods of the alleged treatment.  VA further indicated that 
Dr. Sta. M. had advised them that all such records were 
destroyed by fire in 1983.  

VA concluded that Dr. Sta. M.'s statements describing medical 
histories prior to 1983 were based solely upon the doctor's 
memory and were unsubstantiated by supportive medical 
documentation.  It was further deemed of no useful purpose to 
pursue further development of clinical records from Dr. Sta. 
M. for treatment rendered by him prior to 1983.  

In January 1998 the RO received medical records submitted by 
the appellant.  The medical records document treatment of 
Koch's disease in December 1990.  They do not document 
treatment of PTB or cor pulmonale.  

There are also records from Dr. Jose P. Rizal Hospital 
documenting treatment of Koch's disease and congestive heart 
failure in September 1991.  No diagnoses of PTB or cor 
pulmonale were documented.  

In July 1999 the RO received medical records from the 
Veterans Memorial Hospital documenting treatment from May 
1971 to June 1971.  These records reveal that the veteran was 
admitted for joint pain.  A chest x-ray taken in May 1971 
revealed ill-defined haze in the left and first "LAIS" and 
dense and hazy hilar markings.  It was advised to consider 
minimal PTB, with undetermined activity.  The pertinent 
discharge diagnosis was minimal PTB, activity undetermined.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the claim is reopened, 
and it must next be determined whether the appellant's claim, 
as then reopened, is well grounded in terms of all the 
evidence in support of the claim, generally presuming the 
credibility of that evidence.  See Elkins v. West, 12 Vet. 
App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins that by the ruling in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit 
Court "effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if VA determines that additionally submitted evidence 
is "new and material," it must reopen the claim and perform 
the second and third steps in the three-step analysis, 
evaluating the claim for well-groundedness in view of all the 
evidence, both new and old, and if appropriate, evaluating 
the claim on the merits.  Elkins v. West, 12 Vet. App. 209 
(1999).

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well-grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).



The Court has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1253 (2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (1999).  





If not shown in service, service connection may be granted 
for active tuberculosis if shown disabling to a compensable 
degree within three years of discharge.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).



Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for the 
cause of death.  

The Board first notes that the appellant has not been 
provided with the laws and regulations pertaining to 
reopening a claim and presenting new and material evidence to 
reopen that claim.  

Before the Board may address a question not addressed first 
by the RO, it must consider whether the appellant has been 
given adequate notice of the need to submit evidence or 
argument, an opportunity to submit such evidence or argument, 
an opportunity to address a question at a hearing, and 
whether or not the appellant has been prejudiced by being 
denied those opportunities.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

The appellant has not been provided with adequate notice of 
the provisions relating to presenting new and material 
evidence in order to reopen a claim.  However, the Board 
further finds that the appellant is not prejudiced in this 
instance by such lack of notice in light of the fact that the 
issue of whether new and material evidence has been presented 
is being granted in this case.  See Id.  

The appellant seeks to reopen her claim of service connection 
of the cause of death which the RO denied in January 1992.  
When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
private and VA medical records.  

In general, the medical records submitted since the last 
final disallowance were not previously in the record.  Since 
there is no other such evidence in the record, these 
statements are neither duplicative nor cumulative, and 
therefore constitute new evidence.  

Dr. Sta. M.'s medical certification bears directly and 
substantially upon the specific issue being considered in 
this case because it indicates a history of PTB dating back 
to a period of time relatively close to the date of the 
veteran's discharge from service.  More specifically, he 
stated that he began treating him for PTB in 1948, which 
falls within the presumptive period for tuberculosis.  Such 
evidence is therefore significant and must be considered in 
order to fairly decide the merits of the claim.  Hodge, 
supra.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the appellant 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
the cause of death, the Board's analysis must proceed to a 
determination of whether her reopened claim is well grounded; 
and if so, to an evaluation of the claim on the merits.


II.  Whether the claim for service 
connection for the cause of death is well 
grounded.

The Board initially notes that the appellant has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a).  The death certificate lists PTB as the one of the 
causes of death.  While there is no medical evidence linking 
this disease to military service, Dr. Sta. M. certified that 
he had treated the veteran in 1948.  Thus, it has been 
certified that the veteran was diagnosed within the 
presumptive period for active tuberculosis, which is three 
years after discharge.  38 C.F.R. § 3.307(a)(3).  Therefore, 
the claim is well-grounded.  Salong v. Brown, 7 Vet. 
App. 130, 132 (1994).  

Having determined that the appellant's claim of entitlement 
to service connection for the cause of death is well 
grounded, the Board must now proceed to a determination of 
the appellant's claim on the merits.  Elkins, supra.
III.  Entitlement to service connection 
for the cause of death.

Once the appellant has established a well-grounded claim, VA 
has a duty to assist the appellant in the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The RO 
attempted to retrieve all medical records which the appellant 
has provided (see the September 1997 VA Form 21-4138).  The 
record is devoid of any indication that there are other 
relevant records available which might pertain to the issue 
on appeal.  

It does not appear that the RO attempted to retrieve Dr. Sta. 
M.'s medical records.  Dr. Sta. M. is the physician who 
certified that he treated the veteran for PTB from 1948 to 
1980.  

However, in light of the Memorandum for File, the Board 
concludes that such an attempt was not necessary in this 
instance.  In the Memorandum for File, it was indicated that 
multiple attempts had been made in the past to obtain records 
from Dr. Sta. M., but that the doctor had advised that all of 
his records had been destroyed by fire in 1983.  

The Board therefore believes that a remand of this case to 
the RO for the purpose of attempting to obtain the above-
mentioned medical records of Dr. Sta. M. pertaining to 
treatment of PTB in 1948, in view of the fact that Dr. Sta. 
M. has indicated that all of his records were destroyed by 
fire in 1983, would serve no useful purpose and would only 
impose unnecessary burdens on VA and the appellant.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  


With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).

The Board therefore finds that all indicated development has 
been completed, and VA has satisfied its duty to assist the 
appellant.  38 U.S.C.A. § 5107(a).  

As was stated previously, the truthfulness of evidence is 
presumed in determining whether a claim is well grounded.  
Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  However, the 
presumption of credibility does not extend to the point 
beyond which it is determined that a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993); Chipego v. Brown, 
4 Vet. App. 102, 104-105 (1993). 

In a claim that has been found to be well-grounded, the Board 
is required to consider and discuss all evidence on both 
sides of the issue, and to reconcile any conflicts among such 
evidence, or, alternatively, provide an explanation of the 
reasons for rejecting evidence favorable to the appellant or 
determining that such evidence is of little relative weight 
or probative value.  Quiamco v. Brown, 6 Vet. App. 304, 308 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After a careful review of the record, the Board concludes 
that a preponderance of the medical evidence demonstrates 
that the cause of the veteran's death was not incurred in or 
was a result of service.  


While Dr. Sta. M's medical certification was sufficient to 
well-ground the appellant's claim in terms of presumptive 
service connection (see Salong, supra.), such a 
certification, that merely noted that the veteran had been 
treated for PTB in 1948, without substantiation by clinical, 
x-ray, or laboratory findings, or based on acceptable 
hospitalization or treatment, is insufficient to allow for 
the establishment of presumptive service connection for PTB 
on the merits.  See Salong at 132-133.  

The diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination (in this case, 
Dr. Sta. M. did not even indicate whether the PTB was active 
in 1948), observation, or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.
38 C.F.R. § 3.374(c) (1999); see Salong, supra.  

In this case, Dr. Sta. M. provided no clinical support for 
his diagnosis of PTB within the presumptive period.  He did 
not provide any clinical support for his diagnosis, including 
x-ray reports, laboratory studies, and did not provide 
records documenting findings of active tuberculosis based 
upon acceptable hospital observation or treatment.  He did 
not even indicate whether the disease was active at this 
time.  

Without records of the private treatment that the veteran 
allegedly received for his PTB during the presumptive period, 
it cannot be established with medical certainty that PTB was 
present to a degree of 10 percent within the presumptive 
period, as there was no confirmation by acceptable methods of 
Dr. Sta. M.'s diagnosis of PTB.  





Further, 38 C.F.R. § 3.371(a) (1999) states that presumptive 
service connection for tuberculous disease may be established 
through "[e]vidence of activity on comparative study of X-ray 
films showing pulmonary tuberculosis within the 3-year 
presumptive period."  As was stated above, Dr. Sta. M. did 
not provide any x-ray films to support his statement that he 
treated the veteran for PTB in 1948 and therefore within the 
presumptive period.  

The Board would be remiss in not noting that the Court has 
had repeated exposure to Dr. Sta. M. in the past, under 
similar circumstances, and with regard to similarly 
unsupported statements.  There are several compelling reasons 
to ascribe a rather low credibility factor to any statement 
from Dr. Sta. M, foremost of which is the fact that the 
language, as indicated above, is very vague and tenuous.  As 
was noted earlier, there are no pertinent records for 
verification.  The physician's attempts to recount events and 
details that occurred many decades prior to when the 
statements were prepared make the assertions inherently less 
reliable than would be the case if he had any clinical basis 
to consult for specific information.  Corry v. Derwinski, 3 
Vet. App. 231, 234 (1992).

As stated above, the Court has had occasions to consider 
allegations that were made by Dr. Sta. M. in cases that were 
strikingly similar to the present case.  In those instances 
(i.e., a single judge decision, which may be cited for the 
persuasiveness or reasoning contained therein, per Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992)), the Court upheld the 
Board's decisions to discount the statements by Dr. Sta. M., 
and ultimately deny service connection because the statements 
by that specific physician were not credible.  (i.e., Cruzada 
v. Gober, op. cit.; Alcaide v. Gober, No. 96-1259 (U.S. Vet. 
App. Sept. 16, 1997)).




The earliest documentation of a diagnosis of active PTB 
(confirmed by a chest x-ray) was not until June 1967, more 
than twenty years after the veteran's discharge from service.  
Therefore, presumptive service connection is not warranted in 
this case.  

With respect to direct service connection, while there is 
post-service documentation of PTB, there is no documentation 
of a diagnosis of PTB or cor pulmonale while the veteran was 
on active duty.  See 38 C.F.R. § 3.374(a) (1999).  Further, 
there is no competent evidence establishing a causal link 
between the cause of the veteran's death and military 
service.  There are no medical opinions of record linking 
either PTB or cor pulmonale to service.  

Neither is there competent evidence of a relationship between 
the veteran's cause of death and any alleged continuity of 
symptomatology; there are no medical opinions of record 
making such a link.  See Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).  

In this regard, the Board specifically notes that Dr. Sta. 
M.'s medical certification contains no documentation of him 
providing an opinion linking the cause of death to military 
service.  He merely stated that he treated the veteran off 
and on from 1948 to 1980 without providing further comment.  
In fact, he provided no comment on the etiology of the cause 
of the veteran's death.  

The Board also finds that the appellant's own assertion that 
the veteran incurred a sickness relating to his PTB while he 
was on active duty is outweighed by the medical evidence 
against her claim.  

The appellant is not medically competent to provide an 
opinion of sufficient probative value that would outweigh the 
clinical medical evidence against her claim; i.e., the lack 
of a confirmed diagnosis of active PTB during the presumptive 
period, the lack of an in-service diagnosis of PTB or cor 
pulmonale, and the lack of medical evidence linking PTB or 
cor pulmonale to military service.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

For these reasons, the Board finds that the evidence is not 
so evenly balanced as to require application of the benefit 
of the doubt in favor of the appellant.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  For these reasons and 
bases, the Board finds that a preponderance of the evidence 
of record establishes that the cause of the veteran's death 
is not related to military service.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which 
apparently denied the claim as being not well-grounded, the 
appellant has not been prejudiced by the decision.  The RO 
has provided the appellant with the laws and regulations 
pertaining to service connection, and the appellant has had 
ample opportunity to provide evidence and arguments on this 
issue, and has indeed done so in this instance.  See Bernard 
v Brown, 4 Vet. App. 384 (1993).


ORDER

The appellant having submitted new and material evidence to 
reopen the claim of entitlement to service connection for the 
cause of death, the appeal is granted in this regard.

The appellant's claim of entitlement to service connection 
for the cause of death is well grounded.

Entitlement to service connection for the cause of death is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

